Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Wolinsky on 12 July 2021.
The application has been amended as follows:
1. (Currently amended) A method for validating map data used by one or more vehicles to operate, the method comprising:
accessing, by one or more processors, the map data from memory;
identifying, by the one or more processors, an attribute to be validated based on the map data, the attribute being marked as needing to be independently validated; 
selecting, by the one or more processors, from a plurality of predetermined challenge questions at least one challenge question based on the attribute; 
retrieving, by the one or more processors, an image based on image information associated with the at least one challenge question; 
providing for display to an operator, by the one or more processors, the image and the at least one challenge question; 

validating, by the one or more processors, the attribute by confirming that the attribute is correct based on the answer to the at least one challenge question; 
upon validating the attribute, the one or more processors removing the marking to update a status of the attribute; [[and]]
sending, by the one or more processors, validated map data including the validated attribute to the one or more vehicles, wherein the one or more vehicles make driving decisions based on the validated map data[[,]]; and 
operating, by the one or more processors, the one or more vehicles 
2. (Original) The method of claim 1, wherein the attribute corresponds to whether a right turn during a red light is permitted at an intersection. 
3. (Original) The method of claim 1, wherein the image information defines instructions for retrieving a camera image from log data.
4. (Original) The method of claim 3, wherein the instructions identify an angle and a position for the camera image. 
5. (Previously presented) The method of claim 1, further comprising, providing options for the operator to zoom in or out of a displayed image. 
6. (Previously presented) The method of claim 1, further comprising, providing an option for the operator to request another image in order to answer the at least one challenge question.

8. (Cancelled) 
9. (Previously presented) The method of claim 1, wherein the at least one challenge question requests the operator to verify whether a particular traffic light controls traffic in a particular lane. 
10. (Previously presented) The method of claim 1, wherein the at least one challenge question requests the operator to verify whether an intersection has any traffic lights. 
11. (Previously presented) The method of claim 1, further comprising comparing the answer to other answers received for the at least one challenge question, and wherein validating the map data is further based on the comparing. 
12. (Previously presented) The method of claim 11, wherein validating the attribute is further based on a total number of consistent answers from the answer and the other answers. 
13. (Original) The method of claim 12, wherein validating the attribute is further based on comparing the total number of consistent answers to a threshold value. 
14. (Original) The method of claim 1, further comprising, using the answer to correct the map data. 
15. (Previously presented) The method of claim 1, further comprising using the answer as a label for input into a machine learning model in order to train the machine learning model to verify other map data.  

17. (Currently amended) A system for validating map data used by one or more vehicles to operate, the system comprising: 
a memory device; and
one or more processors configured to:
access map data from the memory device;
identify an attribute to be validated based on the map data, the attribute being marked as needing to be independently validated; 
select from a plurality of predetermined challenge questions at least one challenge question based on the attribute; 
retrieve an image based on image information associated with the at least one challenge question; 
provide for display to an operator the image and the at least one challenge question; 
in response to the providing, receive input from the operator identifying an answer to the at least one challenge question; 
validate the attribute by confirming that the attribute is correct based on the answer to the at least one challenge question; 
upon validating the attribute, remove the mark to update a status of the attribute; [[and]]
; and  
operate the one or more vehicles 
18. (Original) The system of claim 17, wherein the attribute corresponds to whether a right turn during a red light is permitted at an intersection. 
19. (Original)The system of claim 17, wherein the image information defines instructions for retrieving a camera image from log data.
20. (Original) The system of claim 17, wherein the one or more processors are further configured to compare the answer to other answers received for the at least one challenge question, and to validate the map data is further based on the comparison. 
21. (Previously presented) The method of claim 1, further comprising providing for display to the operator, a progress bar indicating at least one of a number of challenge questions that have been asked, a number of challenge questions that have been answered, or a number of remaining challenge questions to be asked.
22. (Previously presented) The system of claim 17, the one or more processors are further configured to provide for display to the operator, a progress bar indicating at least one of a number of challenge questions that have been asked, a number of challenge questions that have been answered, or a number of remaining challenge. 
ALLOWABLE SUBJECT MATTER
Claims 1-7, and 9-22 are pending and allowed.  Claims 1 and 17 are currently amended.  Claim 8 is cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Fefilatyev et al., US 2015/0141056 (A1) teaches a mobile device that initiates communication with a server through a location based service and sends a user generated submission and a geolocation to the server. The server identifies an incomplete entry in a geographic database based on the geolocation and generates a probe question for the incomplete entry. The probe question requests that a user visually inspect or photograph an object or area near the geolocation. The server analyzes the information provided by the user in order to update the geographic database.
In regarding to independent claims 1 and 17, Fefilatyev taken either individually or in combination with other prior art of record fails to teach or render obvious a method and system  system for validating map data used by one or more vehicles to operate with one or more processors configured to: access map data from a memory device; identify an attribute to be validated based on the map data, the attribute being marked as needing to be independently validated; select from a plurality of predetermined challenge questions at least one challenge question based on the attribute; retrieve an image based on image information associated with the at least one challenge question; provide for display to an operator the image and the at least one challenge question; in response to the providing, receive input from the operator identifying an answer to the at least one challenge question; validate the attribute by confirming that the attribute is correct based on the answer to the at least one challenge question; upon validating the attribute, remove the mark to update a status of the attribute; send validated map data including the validated attribute to the one or more vehicles, wherein the one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667